Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what is being claimed by claim 14 as it depends from a claim that has been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Stieff (US Pub App 2014/0262565) in view of Ricciardi (US 4,687,070) and Jackson (US Pub App 2017/0203778).

Regarding claims 1 and 5, Stieff discloses vehicle moving device for moving a vehicle from a first location to a second location, the vehicle moving device comprising: 
a frame (100) having a first end and a second end (Fig.3); 
a driving wheel (102) coupled to the first end of the frame and configured to contact a vehicle wheel at a first wheel location (Fig.5); 
a holding arm (150) coupled to the second end of the frame opposite the driving wheel and configured to contact the vehicle wheel at a second wheel location (Fig.5);
wherein the holding arm holds the vehicle wheel in contact with the driving wheel as the driving wheel rotates the vehicle wheel (Para.29).

Stieff does not further specifically disclose an actuator operatively coupled to the holding arm wherein the actuator is operable to pivot the holding arm between a first position and a second position, the holding arm comprises: a proximal end pivotally coupled to the frame; a distal end; and a tension wheel rotatably coupled to the distal end.
Ricciardi teaches an automobile maneuvering device wherein a drive wheel (60), contacts a tire (71) and a clamping system (Fig.2) biases the tire with wheel (80) and spring (90), with an actuator (95, Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Stieff in view of Ricciardi to have an actuator operable to pivot the holding arm between a first position and a second position, the holding arm comprises: a proximal end pivotally coupled to the frame; a distal end; and a tension wheel rotatably coupled to the distal end in order to more securely clamp the tire for maneuvering.

	Stieff, as modified above, does not further specifically disclose the actuator is powered.
	Jackson teaches electric powered utility carts whereing the user operable inputs are coupled to the handle bar and can include one or more actuating levers, buttons, joysticks, and/or other suitable user inputs coupled to one or more portions of the handle bar.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Stieff, as modified above, further in view of Jackson, to include a powered actuator (for example a button) to ease the burden of the user, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Regarding claim 2, Stieff further discloses rotation of the vehicle wheel by the driving wheel causes the vehicle and the vehicle moving device to traverse a surface (Para.31).

Regarding claim 3, Stieff further discloses one or more wheels coupled to the frame and in contact with a surface (Fig.3), wherein rotation of the vehicle wheel by the driving wheel causes the vehicle and the vehicle moving device to traverse the surface (Para.31).

Regarding claim 4, Stieff further discloses the frame comprises: 
a longitudinally extending frame member extending between the first end and the second end (Fig.4); 
a first laterally extending frame member coupled to the longitudinally extending frame member and defining the first end of the frame (Fig.4); 
a second laterally extending frame member coupled to the longitudinally extending frame member and defining the second end of the frame (Fig.4), wherein the vehicle wheel is arranged between the first and second laterally extending members when the vehicle moving device is mounted to the vehicle wheel (Fig.5).

Regarding claim 6, Stieff further teaches wherein: in the first position, the tension wheel is disengaged with the vehicle wheel; and in the second position, the tension wheel is engaged with the vehicle wheel (Ricciardi Col.2, lines 33-45).

Regarding claim 7, Stieff further discloses a motor operatively coupled to the driving wheel to rotate the driving wheel (110).

Regarding claim 8, Stieff further discloses a battery mounted to the frame of and configured to power to the motor (111).

Regarding claim 9, Stieff further discloses
a motor operatively coupled to the driving wheel and configured to rotate the driving wheel (110); 
a handle (200) coupled to and extending above the frame in a vertical direction; and 
a user input device coupled to the handle (on 200, Para.32), wherein the user input device is communicatively coupled to the motor and configured to receive a user input to selectively control of the motor (Para.32).

Regarding claim 10, Stieff further discloses the user input device comprises at least one of: 
an on/off switch (118); 
a variable speed controller (120); and 
an emergency stop (Para.33).

Regarding claim 11, Stieff discloses a method for moving a vehicle from a first location to a second location using a vehicle moving device (Para.31), the method comprising: 
arranging a vehicle wheel of the vehicle within a frame of the vehicle moving device (Fig.5), the frame comprising a first end and a second end, a driving wheel coupled to the first end of the frame, and a holding arm (150) coupled to the second end of the frame opposite the driving wheel; 
contacting the vehicle wheel at a first wheel location with the driving wheel (102, Para.32); 
contacting the vehicle wheel at a second wheel location with the holding arm (Para.29), 
wherein the holding arm holds the vehicle wheel in contact with the driving wheel as the driving wheel rotates the vehicle wheel (Para.29); and 
rotating the driving wheel to move the vehicle from the first location to the second location (Para.31).

Stieff does not further specifically disclose actuating the holding arm with an actuator operatively coupled to the holding arm, wherein the actuator is operable to pivot the holding arm between a first position and a second position, wherein: in the first position, a tension wheel rotatably coupled to the holding arm is disengaged with the vehicle wheel; and in the second position, the tension wheel is engaged with the vehicle wheel.
Ricciardi teaches an automobile maneuvering device wherein a drive wheel (60), contacts a tire (71) and a clamping system (Fig.2) biases the tire with wheel (80) and spring (90), with an actuator (95, Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Stieff in view of Ricciardi to have actuating the holding arm with an actuator operatively coupled to the holding arm, wherein the actuator is operable to pivot the holding arm between a first position and a second position, wherein: in the first position, a tension wheel rotatably coupled to the holding arm is disengaged with the vehicle wheel; and in the second position, the tension wheel is engaged with the vehicle wheel in order to more securely clamp the tire for maneuvering.

	Stieff, as modified above, does not further specifically disclose the actuator is powered.
	Jackson teaches electric powered utility carts whereing the user operable inputs are coupled to the handle bar and can include one or more actuating levers, buttons, joysticks, and/or other suitable user inputs coupled to one or more portions of the handle bar.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Stieff, as modified above, further in view of Jackson, to include a powered actuator (for example a button) to ease the burden of the user, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Regarding claim 12, Stieff further discloses rotation of the driving wheel rotates the vehicle wheel causing the vehicle and the vehicle moving device to traverse a surface from the first location to the second location (Para.31).

Regarding claim 14, Stieff further discloses controlling a motor (110) operatively coupled to the driving wheel of the vehicle moving device using a user input device coupled to the frame of the vehicle moving device (on 200, Para.32).

Response to Arguments
The amendment filed 6/29/2022 has introduced a new 112 rejection of claim 14, see above.
Applicant's arguments filed 6/29/2022 with respect to the 103 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant's argument contending that the previously made rejection does not disclose an actuator, inasmuch as Applicant had claimed this feature, it is taught by Ricciardi.  It is noted that an actuator is defined as: a device that causes a machine or other device to operate.  And as such, any arguments pertaining to this element are considered nonpersuasive.  
Regarding Applicant's argument that the art does not disclose a powered actuator, see new ground of rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY K ROMANO/Examiner, Art Unit 3652